Citation Nr: 0842228	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  04-06 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES


1.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for multiple joint 
pain, including arthritis and due to an undiagnosed illness.

4.  Entitlement to service connection for multiple joint 
pain, including arthritis and due to an undiagnosed illness.

5.  Whether new and material evidence has been received to 
reopen a claim for service connection for a skin disorder, 
including eczema/dermatitis.

6.  Entitlement to service connection for a skin disorder, 
including eczema/dermatitis.

7.  Whether new and material evidence has been received to 
reopen a claim for service connection for headaches, 
including migraines.

8.  Whether new and material evidence has been received to 
reopen a claim for service connection for a right shoulder 
disorder, including secondary to an already service-connected 
left shoulder disability.

9.  Entitlement to service connection for a bilateral 
elbow/humerus disorder.

10.  Entitlement to a rating higher than 40 percent for a low 
back disability, degenerative joint and disc disease of the 
lumbosacral spine.

11.  Entitlement to a rating higher than 20 percent for 
chronic fatigue syndrome (CFS).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel




INTRODUCTION

The veteran had active military service from July to November 
1974 and from September 1990 to September 1991.  He served in 
Southwest Asia from November 1990 to June 1991.  He also 
served in the Michigan National Guard.

This appeal to the Board of Veterans' Appeals (Board) is from 
February 2003 and August 2004 rating decisions by a 
Department of Veterans Affairs (VA) Regional Office (RO).  
And, as indicated during the recent July 2008 
hearing at the RO before the undersigned Veterans Law Judge 
of the Board (commonly referred to as a Travel Board 
hearing), the veteran also initiated an appeal of more recent 
RO decisions issued in November 2007 and April 2008.

As well during that July 2008 Travel Board hearing, the 
veteran submitted additional evidence.  It was requested by 
and on his behalf that the RO initially consider the first 
portion of the evidence, whereas the Board was free to 
consider initially the remaining portion of the evidence 
since they were submitting a waiver permitting this.  See 
38 U.S.C.A. §§ 20.800, 20.1304(c) (2008).  The first portion 
of the evidence is not pertinent to the claims currently on 
appeal, so consideration of that evidence, at least at this 
time, is unnecessary in any event.  Id.

The Board is remanding to the RO, via the Appeals Management 
Center (AMC), the claims concerning the bilateral hearing 
loss, multiple joint pain - inclusive of arthritis and due 
to an undiagnosed illness, a skin disorder, a right shoulder 
disorder, and for a bilateral elbow disorder.  The remand is 
to further develop these claims.  The Board is also 
remanding, rather than merely referring, the claims for 
higher ratings for the low back disability and CFS to allow 
the veteran an opportunity to perfect an appeal to the Board 
concerning these claims.  See Manlincon v. West, 12 Vet. App. 
238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-410 
(1995).  However, the Board is going ahead and deciding his 
remaining claims.




FINDINGS OF FACT

1.  A rating decision in June 1992 denied the veteran's claim 
of service connection for hearing loss; when not appealed, 
that decision became final and binding on him based on the 
evidence then of record.

2.  Some of the evidence concerning the veteran's hearing 
loss that has been added to the record since that June 1992 
decision is not duplicative or redundant of evidence 
previously submitted and raises a reasonable possibility of 
substantiating this claim.

3.  A rating decision in December 1997 denied the veteran's 
claims of service connection for multiple joint pain, to 
include arthritis and due to an undiagnosed illness, and for 
a skin disorder; and when not appealed, that decision became 
final and binding on him based on the evidence then of 
record.

4.  Some of the evidence concerning the veteran's claims of 
service connection for multiple joint pain, to include 
arthritis and due to an undiagnosed illness, and for a 
skin disorder, which has been added to the record since that 
December 1997 decision, is not duplicative or redundant of 
evidence previously submitted and raises a reasonable 
possibility of substantiating these claims.

5.  The December 1997 rating decision also denied the 
veteran's claim of service connection for headaches - 
inclusive of migraines; and when not appealed, that decision 
became final and binding on him based on the evidence then of 
record.

6.  The additional evidence received since that prior, final 
and binding, decision is either cumulative or redundant of 
evidence previously considered or does not raise a reasonable 
possibility of substantiating this claim.




CONCLUSIONS OF LAW

1.  Evidence received since the June 1992 rating decision, 
which denied the veteran's claim for service connection for 
hearing loss, is new and material and this claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2007); 38 C.F.R. §§ 3.156(a), 
20.302, 20.1103 (2008). 

2.  Evidence received since the December 1997 rating 
decision, which denied the veteran's claims for service 
connection for multiple joint pain - inclusive of arthritis 
and due to an undiagnosed illness, and a skin disorder, is 
new and material and these claims also are reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2007); 38 C.F.R. §§ 3.156(a), 
20.302, 20.1103 (2008).

3.  But there is no new and material evidence since the 
December 1997 decision to reopen the claim for service 
connection for headaches - inclusive of migraines.  38 
U.S.C.A. § 5108 (West 2007); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

When a complete or substantially complete application for 
benefits is filed, VA must notify the veteran of (1) what 
information and evidence is needed to substantiate the claim; 
(2) what information or evidence he is expected to provide; 
and (3) what information or evidence VA will attempt to 
obtain on his behalf.  38 C.F.R. § 3.159(b)(1) (2008).  See 
also Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).



In this decision the Board is reopening the veteran's claims 
for hearing loss, multiple joint pain, to include arthritis 
and due to an undiagnosed illness, and for a skin disorder on 
the basis of new and material evidence.  The Board is then 
remanding these claims for further development before 
readjudicating them on the underlying merits (i.e., on a de 
novo basis).  So the Board need not at this juncture discuss 
whether there has been compliance with the notice-and-duty-
to-assist provisions of the Veterans Claims Assistance Act 
(VCAA) until completion of the additional development of 
these claims on remand.  The Board also need not discuss 
whether there has been compliance with the holding in Kent v. 
Nicholson, 20 Vet. App. 1, 10 (2006), in terms of apprising 
the veteran of the specific reasons these claims were 
previously denied so he would have an opportunity to submit 
additional evidence to overcome these deficiencies because 
the Board is reopening these claims, regardless.  See, too, 
VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006) (wherein VA's 
Office of General Counsel issued informal guidance 
interpreting Kent as requiring the notice to specifically 
identify the kind of evidence that would overcome the prior 
deficiency rather than simply stating the evidence must 
relate to the stated basis of the prior denial).  That is to 
say, even were the Board to presume, for the sake of 
argument, that the veteran did not receive the required Kent 
notice concerning these claims, this is ultimately 
inconsequential and, therefore, at most nonprejudicial, i.e., 
harmless error.  38 C.F.R. § 20.1102.

Suffice it to say that in March 2002, July 2003, April 2004, 
September 2005, March 2006, and in January and April 2007, VA 
sent the veteran letters notifying him of the evidence 
necessary to establish his claims.  He also was informed of 
the evidence he was expected to provide and of the evidence 
VA would obtain for him.  These letters satisfied VA's duty 
to notify.  The March 2002 letter preceded the initial 
adjudications of his claims, the preferred sequence.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  And although the other letters did not, the RO has 
since readjudicated his claims in the statement of the case 
(SOC) or supplemental SOCs (SSOCs), such that the intended 
purpose of the notice was not frustrated and he was given 
ample opportunity to participate effectively in the 
adjudication of these claims.  So the timing error in the 
provision of these 
post-adjudicatory notices has been rectified ("cured"), 
such that this, too, is harmless error.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

And as for the claim for headaches the Board is not 
reopening, the September 2005 VCAA notice letter informed the 
veteran of what would constitute new and material evidence to 
reopen this previously denied, unappealed claim.  He was 
informed that new evidence must be evidence that was 
submitted to VA for the first time, which was not cumulative 
or tended to reinforce a previously established point.  
He was also informed that material evidence must relate 
directly to substantiation of the claim.  See again Kent v. 
Nicholson, 20 Vet. App. 1 (2006) (indicating the notice must 
apprise him of the specific reasons his claim was previously 
denied, i.e., the specific deficiencies in the evidence when 
his claim was earlier considered).

Moreover, in light of the denial of the veteran's claim (the 
petition to reopen, which necessarily means he also is not 
entitled to service connection), no downstream initial 
disability rating or effective date will be assigned, 
so there can be no possibility of any prejudice to him under 
the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007), even assuming he did not receive notice concerning 
these downstream elements of his claim.  See, too, 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

With respect to the duty to assist, the RO obtained the 
veteran's service medical records (SMRs), service personnel 
records, and VA medical records - including the reports of 
his VA compensation examinations.  He has been afforded VA 
compensation examinations in years past; the record does not 
show the need for any further examination and, indeed, he is 
not entitled to another compensation examination in the 
absence of new and material evidence to first reopen his 
previously denied, unappealed claim.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4)(iii).  As there is no other 
indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.

The Board is remanding or reopening the remaining claims and 
directing further development before readjudicating the 
claims on the underlying merits, the Board also need not 
determine with respect to those claims whether there has been 
compliance with the remaining notice-and-duty-to-assist 
requirements of the VCAA until completion of the additional 
development on remand.

Bilateral Hearing Loss

Irrespective of the RO's determination insofar as whether to 
reopen this claim for bilateral hearing loss, or to reopen 
any other claim here on appeal for that matter, the Board 
must still first make this threshold preliminary 
determination of whether there is new and material evidence 
to reopen the claim because this, in turn, affects the 
Board's jurisdiction to review the merits of the underlying 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).

A rating decision dated in June 1992 denied the veteran's 
claim of service connection for bilateral hearing loss.  The 
evidence of record at the time of that rating decision 
included his service medical records showing pre-service and 
in-service left masotidectomies and hearing impairment.  But 
an October 1991 VA medical examination revealed normal 
bilateral (i.e., right and left ear) hearing acuity for VA 
purposes, meaning insufficient hearing loss to be considered 
a disability by VA standards.  38 C.F.R. § 3.385 (1991).  The 
veteran was notified of that decision in July 1992 and 
apprised of his procedural and appellate rights, but he did 
not appeal.

Absent the filing of a Notice of Disagreement (NOD) within 
one year of the date of mailing of the notification of the 
denial of an appellant's claim and absent the filing of a 
substantive appeal (VA Form 9 or equivalent statement) within 
the remainder of that year or within 60 days of the mailing 
of the SOC, whichever is later, a rating determination is 
final and binding based on the evidence then of record.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.



To reopen a previously and finally disallowed claim, the 
Court has indicated that a two-step analysis is required.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156; Manio v. Derwinski, 1 
Vet. App. 140 (1991); see also Elkins v. West, 12 Vet. App. 
209 (1999); Winters v. West, 12 Vet. App. 203 (1999).  The 
first step is to determine whether new and material evidence 
has been presented or secured since the time that the claim 
was previously and finally disallowed on any basis.  Evans v. 
Brown, 9 Vet. App. 273, 283 (1996).

In determining whether evidence is material, the "credibility 
of the evidence must be presumed."  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  Further, evidentiary assertions 
by the appellant must be accepted as true for these purposes, 
except where the evidentiary assertion is inherently 
incredible.  King v. Brown, 5 Vet. App. 19 (1993).  See, too, 
Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus 
does not require the Secretary [of VA] to consider the 
patently incredible to be credible").  Lay assertions of 
medical causation or diagnosis do not constitute credible 
evidence, as lay persons are not competent to offer 
medical opinions. Tirpak v. Derwinski, 2 Vet. App. 609, 610-
11 (1992); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

If new and material evidence has been received, then VA 
adjudicators must immediately proceed to the second step, 
i.e., evaluating the merits of the claim, but only after 
ensuring that the duty to assist the claimant under 38 
U.S.C.A. § 5107(a) has been fulfilled.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).



In statement received in February 2002, the veteran attempted 
to reopen his claim of service connection for bilateral 
hearing loss.  Among the evidence received since the last 
final disallowance is an April 2002 audiology examination 
report showing that his left ear speech recognition was 92 
percent.  Mild high frequency sensorineural hearing loss, 
greater in the left ear, was the diagnosis.  At a VA 
audiology examination in September 2004, the hearing in his 
right ear was normal.  His left ear hearing at 500, 1000, 
2000, 3000, and 4000 Hertz was 25, 25, 25, 30, and 30 
decibels, respectively.  His left ear speech recognition was 
96 percent.  In a December 2004 VA audiology opinion, an 
etiological relationship was established between his left ear 
tinnitus and the mastoidectomy he had while in the military.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.

For service connection, it is not required that a hearing 
loss disability by the standards of 38 C.F.R. § 3.385 be 
demonstrated during service, although a hearing loss 
disability by the standards of 38 C.F.R. § 3.385 must be 
currently present, and service connection is possible if the 
current hearing loss disability can be adequately linked to 
service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

Service connection for hearing loss may be granted where 
there is credible evidence of acoustic trauma due to 
significant noise exposure in service, post-service 
audiometric findings meeting regulatory requirements of 
§ 3.385 for hearing loss disability for VA purposes, and a 
medically sound basis upon which to attribute the post-
service findings to the injury in service, as opposed to 
intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 
(1993).



The Court has also held that a claim involving a newly 
diagnosed disorder, whether or not medically related to a 
previously considered disorder, cannot be considered to be 
the same claim when the newly diagnosed disorder had not been 
considered by adjudicators in a previous decision.  See 
Ephraim v. Brown, 82 F.3d 399, 401 (Fed. Cir. 1996).

The medical evidence just reported has not been previously 
considered, and therefore is neither cumulative nor redundant 
of the evidence already on file.  These records show 
sensorineural hearing loss in April 2002 that meets VA's 
hearing loss requirements, at least in the veteran's left 
ear, and he nearly met these requirements in 2004.  Also, the 
2004 VA audiology opinion relating his tinnitus to the left 
mastoidectetomy he had in service plausibly infers a similar 
etiological relationship with his hearing loss.  So this 
additional evidence, especially considered in the aggregate, 
at least raises a reasonable possibility of substantiating 
his hearing loss claim.  38 C.F.R. § 3.156(a).

Accordingly, the Board concludes that new and material 
evidence has been submitted since the prior, final and 
binding, 1992 rating decision; thus, the claim for service 
connection for bilateral hearing loss must be reopened.  
However, the Board finds that additional development of this 
claim is needed before readjudicating this claim on the 
underlying merits.  This additional development will be 
discussed in the remand portion of this decision.

Multiple Joint Pain, to Include Arthritis and due to an 
Undiagnosed Illness

An initial rating decision in December 1994 denied service 
connection for joint pain.  At that time, it was determined 
that multiple joint pain was not shown or aggravated by 
service.  The veteran did not appeal that earlier December 
1994 rating decision, which therefore became final and 
binding on him based on the evidence then of record.



A rating decision in May 1997 again denied the veteran's 
claim, determining that new and material evidence had not 
been received to reopen this claim - to include 
consideration of whether he had disability as a manifestation 
of undiagnosed illness.  An August 1997 rating deferred 
further consideration of the claim.  But in a December 1997 
rating decision, the RO declined to reopen this claim, 
concluding there still was not new and material evidence to 
permit doing this.  The veteran was notified of the decision 
later in December 1997, and while he filed a timely NOD 
to initial an appeal of this claim, and received an SOC in 
February 1999, he did not then in response file a timely 
substantive appeal (VA Form 9 or equivalent) to perfect an 
appeal to the Board concerning this claim.  So that December 
1997 rating decision is final and binding on him based on the 
evidence then of record.  See 38 U.S.C.A. § 7105(c); see also 
38 C.F.R. §§ 20.302, 20.1103.

The veteran attempted to reopen this claim in May 2003.  A 
substantial amount of additional evidence has been received 
since the last final disallowance of this claim in December 
1997.  Among this evidence are the reports of May 2004 VA 
Gulf War and chronic fatigue medical examinations when the 
diagnoses were chronic diffuse joint pain since 1991, by 
history of unknown etiology.

VA is authorized to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.  38 
U.S.C.A. § 1117.

To implement the Persian Gulf War Veterans' Act, VA added a 
regulation, 38 C.F.R. § 3.317.  Effective December 18, 2006, 
the period within which such disabilities must become 
manifest to a compensable degree in order for entitlement for 
compensation to be established was extended to December 31, 
2011.  See 38 C.F.R. § 3.317 (2008).

The veteran's military personnel records confirm he served in 
Southwest Asia.

The additional medical evidence that has been mentioned since 
the December 1997 decision has not been considered 
previously, and is neither cumulative nor redundant of the 
evidence already on file.  This additional evidence is 
pertinent at least in regards to service connection for an 
undiagnosed illness in that it at least raises a reasonable 
possibility of substantiating the veteran's claim on this 
basis.  38 C.F.R. § 3.156(a).

Inasmuch as new and material evidence has been submitted 
since the December 1997 final rating decision; the claim for 
service connection for multiple joint pain, to include 
arthritis and due to an undiagnosed illness, must be 
reopened.  Additional development, however, is also needed 
before this claim can be readjudicated on the underlying 
merits.  And this additional development will be discussed in 
the remand.

A Skin Disorder

The December 1997 rating decision also denied the veteran's 
claim of service connection for a skin disorder.  Service 
connection for a skin rash had previously been denied by the 
RO in December 1994.  In the December 1997 rating denial, 
the RO determined that a skin disorder was not incurred in or 
caused by service, and was not due to an undiagnosed illness.  
The veteran was notified of that decision later in December 
1997.  He filed a timely NOD in response, to initiate an 
appeal, and received an SOC in February 1999, but he did not 
then file a timely substantive appeal (VA Form 9 or 
equivalent) to perfect an appeal to the Board concerning this 
claim.  So that December 1997 rating decision is final and 
binding on him based on the evidence then of record.  See 38 
U.S.C.A. § 7105(c); see also 38 C.F.R. §§ 20.302, 20.1103.

In a statement received in February 2002, the veteran 
attempted to reopen his claim of service connection for a 
skin disorder.  Among the evidence received is an April 2002 
VA medical examination report for skin diseases, wherein the 
veteran cited a skin disease since service.  In the 
diagnostic impression, the examiner stated the veteran had 
dermatitis of some kind, possibly contact dermatitis, and 
papular eczema.

The examiner later stated the veteran had eruptions possibly 
due to DPDA, and that if in the military he wore dark, non-
color fast clothing, it might be relevant but it was 
doubtful.  The examiner also stated that Isothiazolinone was 
a toiletry cosmetic unlikely found in the military, though it 
was not inconceivable the product was used in the military.  
Isothiazolinone was identified as most likely the source of 
the veteran's rash.

This evidence has not been previously considered and is 
neither cumulative nor redundant.  This evidence, though not 
particularly favorable to the veteran's claim, nonetheless 
raises the inference of a possible etiological relationship 
between his skin disorder and military service; this evidence 
therefore raises a reasonable possibility of substantiating 
his claim.  38 C.F.R. § 3.156(a).

So new and material evidence has been submitted since the 
December 1997 final and binding rating decision.  Thus, the 
claim for service connection for a skin disorder must be 
reopened.  But additional development of this claim is needed 
before it can be readjudicated on the underlying merits.  
This additional development will be discussed in the remand 
portion of this decision.

Headaches, Including Migraines

A rating decision in December 1994 denied the veteran's claim 
of service connection for headaches.  Service medical records 
were available and considered, as were post-service VA 
medical examination records.  The RO determined that a 
headache disorder was not shown or aggravated during service.  
An appeal was not filed, so that decision became final and 
binding on the veteran based on the evidence then of record.

Another rating decision in May 1997 again denied the 
veteran's claim of service connection for headaches, and in 
December 1997 the RO yet again denied service connection for 
migraine headaches, also considering whether they were due to 
an undiagnosed illness.  The RO determined the veteran's 
claimed headaches were not incurred during or caused by his 
military service and were not due to undiagnosed illness.  He 
was notified of that determination later in December 1997, 
and while he filed a timely NOD to initiate an appeal of this 
claim, after receiving an SOC he did not also file a 
substantive appeal (VA Form 9 or equivalent) to perfect an 
appeal to the Board of this claim.  So the RO's December 1997 
decision is final and binding on him based on the evidence 
then of record.  See 38 U.S.C.A. § 7105(c); see also 38 
C.F.R. §§ 20.302, 20.1103.

In a statement received in February 2002, the veteran 
attempted to reopen his claim of service connection for 
headaches.  The evidence received in support of his 
application primarily consists of medical records dated 
through 2008 concerning unrelated disorders.  This evidence 
also includes VA medical records dated through June 2008 
showing the veteran received ongoing medical treatment for 
his headache complaints, also at times diagnosed as chronic 
cephalgia.

These additional medical records are cumulative and redundant 
of evidence already on file at the time of the RO's December 
1997 decision, so not new evidence.  But even if new, which, 
again, they are not, these records do not address the 
etiology of any current headache condition - and, 
specifically, whether the headaches are somehow attributable 
to the veteran's military service.  So even if new, this 
evidence is not material.  See Morton v. Principi, 3 Vet. 
App. 508 (1992) (per curiam) (medical records describing 
veteran's current condition are not material to issue of 
service connection and are not sufficient to reopen claim for 
service connection based on new and material evidence.).  
Therefore, these records cannot form a basis to reopen the 
claim.  Certainly, these records do not raise a reasonable 
possibility of substantiating the claim.

The Board also finds that the additional statements and 
testimony from the veteran, including during his hearing, are 
also cumulative and redundant of evidence that was previously 
of record and considered.  This lay evidence merely repeats 
and summarizes his contentions concerning the purported 
relationship between his headaches and military service.  
Cumulative or redundant evidence is not new.  38 C.F.R. § 
3.156(a).  Lay hearing testimony that is merely cumulative of 
previous contentions considered by a decision maker at time 
of prior final disallowance of the claim is not new evidence.  
Bostain v. West, 11 Vet. App. 124 (1998).  See also Reid v. 
Derwinski, 2 Vet. App. 312, 315 (1992); Hickson v. West, 11 
Vet. App. 374, 378 (1998).  Indeed, in Routen v. Brown, 10 
Vet. App. 183, 186 (1997), the Court specifically noted that 
"[l]ay assertions of medical causation cannot suffice to 
reopen a claim under 38 U.S.C. 5108."

Accordingly, the Board finds no new and material evidence to 
reopen the claim for service connection for headaches - 
inclusive of migraines.  38 U.S.C.A. § 5108.  Moreover, 
inasmuch as the veteran has not fulfilled this threshold 
burden of submitting new and material evidence to reopen this 
finally disallowed claim, the benefit-of-the-doubt doctrine 
is inapplicable. See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

As new and material evidence has been submitted, the claim 
for service connection for bilateral hearing loss is 
reopened.  To this extent, and this extent only, the appeal 
of this claim is granted subject to the further development 
of this claim on remand.

As new and material evidence has been submitted, the claim 
for service connection for multiple joint pain, to include 
arthritis and due to an undiagnosed illness is reopened.  To 
this extent, and this extent only, the appeal of this claim 
is granted subject to the further development of this claim 
on remand.

As new and material evidence has been submitted, the claim 
for service connection for a skin disorder is reopened.  To 
this extent, and this extent only, the appeal of this claim 
is granted subject to the further development of this claim 
on remand.

However, new and material evidence having not been received, 
the appeal to reopen the claim of service connection for 
headaches, to include migraines, is denied.




REMAND

As explained, the Board has reopened the claim for service 
connection for bilateral hearing loss.  Service records show 
a report of a pre-service left mastoidectomy, and they 
indicate another left mastoidectomy was performed during 
service.

A VA audiological examination in April 2002 confirmed the 
veteran has sufficient hearing loss - at least in his left 
ear, to be considered a disability by VA standards, i.e., he 
has sufficient hearing loss in this ear to meet the threshold 
minimum requirements of 38 C.F.R. § 3.385 since his speech 
recognition score was 92 percent (so less than the required 
94 percent).  Auditory thresholds reported at VA audiological 
testing in 2004, more than 4 years ago, show sensorineural 
hearing loss in the left ear at 500, 1000, 2000, 3000, 4000 
Hertz; the veteran's hearing was 25, 25, 25, 30, and 30 
decibels in the left ear.  These levels very nearly meet VA 
hearing loss requirements under 38 C.F.R. § 3.385.

Further, in December 2004 a VA audiologist opined that left 
ear pathology, tinnitus, was related to the mastoidectomy the 
veteran had in service involving this ear.

VA has a duty to assist the veteran in the development of his 
claim.  This duty includes assisting him in the procurement 
of service medical records and pertinent treatment records 
and, when necessary, providing an examination for a 
medical opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 
3.159(c)(4).

More current audiological information is needed to adjudicate 
the veteran's hearing loss claim, including in terms of 
whether the hearing loss in his left ear, like the tinnitus 
in this ear, also may be associated with the mastoidectomy he 
had while in the military.



The Board also has reopened the claim of service connection 
for a skin disorder.  After an April 2002 VA medical 
examination, the examiner stated the veteran had dermatitis 
of some kind, possibly contact dermatitis, and papular 
eczema.  However, the examiner also stated the veteran had 
eruptions possibly due to DPDA, and that if in the military 
he wore dark, non-color fast clothing, it might be relevant 
but it was doubtful.  It was further indicated that 
Isothiazolinone was a toiletry cosmetic unlikely found in the 
military, though it was not inconceivable the product was 
used in the military.  Isothiazolinone was identified as most 
likely the source of the veteran's rash.  The examiner's 
statements suggest a possible, albeit in his mind remote, 
etiological relationship between the veteran's skin disorder 
and his military service, thereby necessitating a clarifying 
medical opinion under the duty to assist.  38 C.F.R. § 
3.159(c)(4)(C).

As for the claim of service connection for multiple joint 
pain that the Board also has reopened, post-service medical 
records are replete with clinical data concerning the 
veteran's complaints of joint pain.  During a May 2004 VA 
Gulf War medical examination, the evaluating VA physician 
reviewed the veteran's claims file and reported his multiple 
joint pain complaints.  X-rays of his knees, hands, wrists, 
and right shoulder were reportedly negative.  The examiner 
opined that the veteran had chronic diffuse joint pain - 
including in his knees, wrists, and hands since 1991, by 
history, of unknown etiology.

For purposes of an undiagnosed illness under 38 C.F.R. § 
3.317, service connection may not be granted if there is a 
manifestation of a disability attributable to a 
"known clinical diagnosis."  In a May 2005 VA medical 
examination report, after review of a whole body bone scan, 
an examiner indicated the veteran had arthritis involving 
numerous joints.  But in February 2007 a VA physician, 
again after reviewing the claims file, concluded the veteran 
had chronic diffuse joint pains since 1991, by history, of 
unknown etiology.  Hence, the clinical picture remains 
unclear regarding the nature and etiology of his multiple 
point pain.  Additional development of the medical record is 
therefore required to resolve this discrepancy, pursuant to 
38 C.F.R. § 3.159(c)(4).

In a May 2003 statement, the veteran clearly indicates that 
his bilateral elbow and right shoulder conditions should be 
considered under 38 C.F.R. § 3.317, as manifestations of 
undiagnosed illnesses.  The Board concurs and believes the 
questions of whether there is new and material evidence to 
reopen the claim of service connection for a right shoulder 
disorder, and for service connection for a bilateral elbow 
disorder, are inextricably intertwined with his claim for 
service connection for multiple joint pain, to include as due 
to an undiagnosed illness.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final Board decision cannot be rendered 
unless both issues have been considered).

Lastly, during his recent July 2008 Travel Board hearing, the 
veteran indicated that he was initiating a timely appeal of a 
November 2007 RO decision that increased the rating for his 
CFS from 0 to 20 percent prospectively effective December 1, 
2007.  He wants an even higher rating.  See AB v. Brown, 
6 Vet. App. 35, 38-39 (1993).  He also indicated during his 
July 2008 hearing that he was initiating a timely appeal of 
another RO decision, more recently issued in April 2008, 
which granted service connection for his low back disability 
(degenerative joint and disc disease of the lumbosacral 
spine) and assigned an initial 40 percent rating 
retroactively effective as of January 16, 2002.  He wants a 
higher initial rating.  See Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999).

In Tomlin v. Brown, 5 Vet. App. 355 (1993), the Court held 
that a statement of disagreement at a VA hearing, when 
reduced to writing by hearing transcript, meets requirement 
that an NOD be in writing as of date of certification of 
transcript.  But in another pertinent case, the Court held 
that a Board hearing transcript, even once transcribed, may 
not be recognized as a valid NOD.  See Beyrle v. Brown, 9 
Vet. App. 24 (1996) (indicating that hearing testimony before 
the Board would not be construed as a valid NOD and would not 
serve to trigger or initiate appellate review of the claim).  
Part of the apparent reasoning for making this critical 
distinction is that the NOD must be filed at the VA office 
(i.e., the RO) that denied the claims in question, or at 
whatever VA office that has assumed jurisdiction over the 
claims following, for example, the transfer of records.  
See 38 C.F.R. § 20.300.
Here, though, the veteran's hearing in July 2008 with the 
Board was a Travel Board hearing, so at the RO.  And inasmuch 
as he expressed his clear disagreement with the ratings for 
his CFS and low back disability during the hearing, his 
hearing testimony, since transcribed, is a valid and timely 
NOD concerning these claims.  38 C.F.R. § 20.201.

The RO has not had an opportunity to provide the veteran an 
SOC in response to his NOD requesting higher ratings for his 
CFS and low back disability, nor has he been given an 
opportunity to perfect an appeal to the Board concerning 
these additional claims by filing a timely substantive appeal 
(VA Form 9 or equivalent statement).  38 C.F.R. § 20.200 (an 
appeal to the Board consist of a timely filed NOD and, after 
receipt of an SOC, a timely filed substantive appeal (VA Form 
9 or equivalent)).  Consequently, these claims must be 
remanded to the RO, rather than merely referred there.  See 
Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 
7 Vet. App. 398, 408-410 (1995).

Accordingly, these claims are REMANDED for the following 
additional development and consideration:

1.  Schedule the veteran for VA 
rheumatology, audiological, and 
dermatological examinations to determine 
the nature and etiology of his claimed 
bilateral hearing loss, multiple joint 
pain, and skin disorders.  To facilitate 
making these important determinations, the 
claims file and a complete copy of this 
remand must be made available to the 
designated examiners for review of the 
pertinent medical and other history.  Any 
necessary diagnostic testing and 
evaluation should be performed.

(a) The VA rheumatology examiner or any 
other appropriate specialist who has 
not examined the veteran previously is 
requested to determine the nature and 
etiology of the veteran's multiple 
joint complaints.  The examiner should 
examine the veteran's joints 
and provide an opinion as to whether 
the veteran has a joint disability, and 
if so, whether it is as likely as not 
(e.g., a 50 percent or greater 
probability) a manifestation of an 
undiagnosed illness - as opposed to, 
for example, a product of a known 
clinical diagnosis like arthritis.  The 
examiner must discuss the rationale of 
the opinion, whether favorable or 
unfavorable.

(b) The VA dermatologist is requested 
to determine the nature and etiology of 
the veteran's skin disorder, if any, 
and provide an opinion as to whether it 
is as likely as not (e.g., a 50 percent 
or greater probability) attributable to 
his military service.  This includes 
indicating whether the skin disorder as 
likely as not is a manifestation of an 
undiagnosed illness - as opposed to, 
for example, a product of a known 
clinical diagnosis.  The examiner must 
discuss the rationale of the opinion, 
whether favorable or unfavorable.

(c) The VA audiologist is requested to 
determine the nature, etiology, and 
severity of the veteran's hearing loss, 
if any, by providing an audiological 
examination and Maryland CNC speech 
recognition test.  The examiner is then 
requested to indicate whether the 
veteran has sufficient hearing loss 
(in either ear or both) to satisfy the 
threshold minimum requirements of 
38 C.F.R. § 3.385 to be considered a 
disability by VA standards.  If he 
does, the examiner should then provide 
an opinion as to whether it is as 
likely as not (e.g., a 50 percent or 
greater probability) the veteran's 
hearing loss is attributable to his 
military service, including, 
like his tinnitus, the result of the 
left mastoidectomy he had during 
service.  The examiner must discuss the 
rationale of the opinion, whether 
favorable or unfavorable.

2.  Then readjudicate the claims for 
bilateral hearing loss, multiple joint 
pain, a skin disorder, and for right 
shoulder and bilateral elbow/humerus 
disorders in light of the additional 
evidence.  This includes, where claimed, 
considering whether these conditions are 
manifestations of undiagnosed illnesses 
and/or proximately due to, the result of, 
or aggravated by service-connected 
disability(ies).  If these claims are not 
granted to the veteran's satisfaction, 
send him and his representative an SSOC 
and give them time to submit additional 
evidence and argument in response before 
returning these claims to the Board for 
further appellate consideration.

3.  If not done already, send the veteran 
an SOC concerning his claims for a rating 
higher than 20 percent for his CFS and for 
an initial rating higher than 40 percent 
for his low back disability.  If, and only 
if, in response to this SOC he files a 
timely substantive appeal (VA Form 9 or 
equivalent statement) should these 
additional claims be returned to the Board 
for further appellate review.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


